JUSTICE GOLDENHERSH, concurring in part and dissenting in part: I respectfully dissent from the majority’s disposition of the comparative negligence issue and resultant directed verdict. We must examine the record to determine if there is any evidence to support a finding that the decedent was comparatively negligent in the accident which caused her death. In doing so, I find no evidence that the decedent illegally entered the intersection. All witnesses testified that she proceeded into the intersection only after the signal turned green. Defendant argues that the decedent was negligent if she did not look both ways before crossing the highway, and Michael Wolff testified that she did not look both ways before proceeding forward, so the jury could infer that the decedent was comparatively negligent based on Wolff’s testimony. The trial judge precluded such finding when he stated that he found Wolff to be an incredible witness and directed a verdict on the issue. Looking at the evidence in an aspect most favorable to defendants, however, I conclude that a verdict finding the decedent comparatively negligent could not stand. The collision was caused solely by defendant’s negligence in failing to stop his vehicle as the signal turned red. While the preferred motorist was not excused from exercising reasonable care, motorists who have a green light may assume that the intersecting traffic will stop. (Salo v. Singhurse (1989), 181 Ill. App. 3d 641, 537 N.E.2d 339; Brostoff v. Maida (1977), 45 Ill. App. 3d 871, 875, 360 N.E.2d 568, 571.) Therefore, the trial court properly directed a verdict in favor of plaintiff on the issue of comparative negligence. (See Salo v. Singhurse, 181 Ill. App. 3d 641, 537 N.E.2d 339.) The trial court’s ruling concerning Wolff’s credibility was surplusage.